ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
EMTA Insaat A.S.                             )     ASBCA No. 60031
                                             )
Under Contract No. W912GB-09-D-0069          )

APPEARANCE FOR THE APPELLANT:                      John M. Manfredonia, Esq.
                                                    Manfredonia Law Offices, LLC
                                                    Cresskill, NJ

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Brett R. Howard, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Europe

                               ORDER OF DISMISSAL

       On 4 December 2015, the parties advised the Board that they settled this appeal,
and jointly moved to dismiss the appeal with prejudice. The parties' motion is granted.
ASBCA No. 60031 is hereby dismissed with prejudice.

      Dated: 18 December 2015



                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60031, Appeal of EMTA Insaat A.S.,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals